Citation Nr: 0916843	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include postoperative residuals. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to 
June 1986 with two years prior active duty service.  The 
Veteran also had subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Travel Board hearing at the 
RO in September 2004.  The case was previously remanded in 
December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the claims file, the Board finds 
that further development is necessary before a decision upon 
the merits may be made.  The Board originally remanded the 
case in December 2004.  At that time the Board requested that 
the RO verify the Veteran's reserve service in June 2001.  
The RO subsequently determined, however, that the Board's 
reference to June 2001 was in error and that the Veteran was 
claiming an injury to the right knee on June 15, 1991 while 
serving in the Army Reserve at Camp Perry, Ohio.  The RO then 
endeavored to confirm the Veteran's June 1991 service, but 
received inadequate responses.  On Form 21-6789, an internal 
memorandum dated February 2009, the RO acknowledged that the 
a request for a DARP form resulted in a response for an 
incorrect time period and that the reply to an inquiry into 
the Veteran's drill pay records simply stated that there was 
no payment of Special Separation Pay.  This memorandum 
indicates that a request for drill pay date for June 1991 was 
to be requested.  However, it appears that the claims file 
was returned to the Board without that action being taken.  
The critical question in this case involves the Veteran's 
duty status with the Army Reserve on June 15, 1991.  Further 
development is necessary to fully assist the Veteran.   

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for a knee 
disability.  This letter should advise the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should attempt to verify the 
Veteran's reserve duty status on June 15, 
1991 by contacting the Veteran's reserve 
unit (reported by the Veteran as 2nd PSYOP 
Grp, 5301 Hauserman Rd., Parma, OH), 
requesting the Veteran's drill pay records 
from June 1991, and requesting a detailed 
DARP form for the period including June 
1991.  The RO should also attempt to 
verify the Veteran's June 1991 service 
using any other reasonable means it deems 
appropriate.  All attempted verification 
and any negative responses should be 
documented in the claims file. 

3. The RO should then review the expanded 
record and determine if service connection 
may be granted for the disability at 
issue.  Unless all benefits sought are 
granted, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

